Title: To Thomas Jefferson from André Limozin, 16 October 1787
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 16 Oct. 1787. Since his letter of 14 Oct. he has learned that only six of the crew of the ship Elephant are Americans; has taken them under his protection and advanced their legal expences; the admiralty court has awarded them their wages and the customary allowance for their return to America and has ordered the English master of the vessel to pay the legal expences; is happy “to have procured justice to these poor fellows.”
